Title: From John Adams to James Monroe, 6 June 1821
From: Adams, John
To: Monroe, James



Dear Sir
Quincy June 6th 1821

Of the multitude of applications to me for Letters of Introduction and recommendation to the President and Heads of departments, in favour of candidates for Office, I have for a long time Sternly, and Sometimes almost cinically refused them all.
But the enclosed letter from Dr Waterhouse has so tenderly affected me that I cannot resist my feelings and Inclination to transmit it to you. I believe it is strict truth; and that he is poor and in distress, and that his Poverty and distress have been owing to his constant Support of the Union and national Government. I agree with Mr Jefferson and Mr Madison in the great merit of Dr Waterhouse. I scarcely know a Man who has done more good in this Country.
I know not whether any thing can be done for his relief: but if he is crushed it will be a proud tryumph for a faction who have done much harm to this Country, if We must allow they have done Some good.
With perfect respect I have the honour to be, Sir your Sincere Friend / and most humble Servant
John Adams